Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Explanation Regarding References.
The amendments would overcome the most recent rejection on the record, however newly found references are believed to read on the amended claim. Examiner also notes that rejection is possible based on the fact that the amendment recites intended use of the compressor and does not indicate any controller configuration which would require the compressor to permanently supply air in a continuously flowing manner. The previously recited Tanaka reference (US20130092758A1) discloses an air pump that can work continuously for production of an air curtain [0253], thereby providing permanently continuous air supply. Tanaka further discloses that the air pump can run at a time simultaneously with the water supply (see Figs.7, 12, & 14, electromagnetic valve allowing for liquid supply). Gokan (US20150203077A1) also discloses the ability for continuous air and liquid supply [0044] for cleaning of a vehicle mounted camera. During the time for which the compressor is active, it supplies air continuously while supplying liquid (see Fig.9). Ina (US20190100171A1) discloses a optical sensor cleaning device (abstract), wherein it is known the supplying water and air together helps remove debris that cannot be removed by air supply alone [0054]. It is believed that these references supply teachings which would read on the proposed amended claim 1, while also providing the teachings/suggestions for simultaneous air and water supply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711